United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Q., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2152
Issued: March 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 25, 2006 appellant filed a timely appeal from a September 19, 2006
schedule award of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUE
The issue is whether appellant has more than 10 percent impairment of his right lower
extremity, for which he received a schedule award.
FACTUAL HISTORY
On June 10, 2003 appellant, then a 40-year-old equipment handler, sustained injury to his
low back and right leg while trying to open a trailer door. The Office accepted his claim for a
lumbosacral strain with sacroiliitis and displaced intervertebral disc. Appellant underwent
surgery for a bilateral hemilaminotomy, discectomies at the L4-5 and L5-S1 levels with lumbar
fusion at those levels on February 20, 2004 and February 11, 2005. He was placed on the

periodic rolls in receipt of compensation for total disability. Appellant returned to limited-duty
work on November 8, 2005.
On March 30, 2006 appellant filed a claim for a schedule award. In a May 8, 2006
report, Dr. Emmanuel E. Jacob, Board-certified in physical medicine and rehabilitation, provided
an impairment rating. He noted a history of appellant’s medical treatment and surgery for his
low back condition and noted complaints of pain with walking and of sexual dysfunction.
Dr. Jacob provided findings on physical examination and noted range of motion of the lumbar
spine. He diagnosed chronic low back pain with radiculopathy and muscle weakness involving
the L5 nerve root to the right lower extremity. In rating appellant’s loss of strength, Dr. Jacob
provided reference to Table 16-11, page 484, and Table 16-13, page 498, of the American
Medical Association, Guides to the Evaluation of Permanent Impairment.1 He noted loss of
power of 4/5 which he said was equal to 20 percent strength deficit.2 Dr. Jacob identified the
“maximum upper extremity impairment” value as 35 percent under Table 16-13.3 Multiplying
the 20 percent deficit by the 35 percent maximum impairment resulted in 7 percent impairment
to the right lower extremity for loss of strength. Dr. Jacob rated sensory loss (pain) for
radiculopathy to the right leg, noting that he applied Table 16-10, page 482, to rate the sensory
deficit as Grade 3 for which he allowed a 40 percent deficit. He identified the maximum
impairment allowed as eight percent.4 By multiplying the 40 percent deficit with the maximum 8
percent allowed, Dr. Jacob found total sensory impairment of 3.2 percent. He also rated
impairment due to sexual dysfunction with reference to Table 13-21, page 342, stating that
appellant’s symptoms were equivalent to Class 1 impairment for which a nine percent whole
man impairment is allowed.5 Dr. Jacob also rated three percent whole man impairment for pain
under Chapter 18, page 573. He advised that appellant’s sensory and motor impairments to the
right leg totaled 10 percent, which he converted to 4 percent whole man impairment utilizing
Table 17-3, page 527.6 Dr. Jacob combined the 4 percent whole man motor/sensory loss with 9
percent whole man impairment for sexual dysfunction and 3 percent whole man impairment for
pain under Chapter 18 to find total whole man impairment of 16 percent.
On August 23, 2006 Dr. Arnold T. Berman, a Board-certified orthopedic surgeon and
Office medical consultant, reviewed the medical opinion of Dr. Jacob. He disagreed with the 16
percent whole man impairment rating, noting that Dr. Jacob identified diminished muscle
strength and pain over the L5 dermatome. Dr. Berman stated that, in making the impairment
rating, Dr. Jacob had referred to tables of the A.M.A., Guides in Chapter 16 which were
1

A.M.A., Guides (5th ed. 2001).

2

Id. at 484, Table 16-11, provides 20 percent motor deficit is Grade 4 for complete active range of motion against
gravity with some resistance.
3

The Board notes that the A.M.A., Guides at 489, Table 16-13, rates the cervical nerves, for which a maximum
motor deficit of 35 percent is provided for impairment at C6 and C7.
4

The Board assumes Dr. Jacob was again referring to Table 13, page 489, to rate the sensory impairment. The
table allows eight percent maximum sensory impairment for the C6 nerve root.
5

A.M.A., Guides at 342, Table 13-21.

6

Id. at 527, Table 17-3.

2

applicable to rating upper extremity impairment and not lower extremity impairment. He applied
Table 15-18, page 424, which provides maximum values for unilateral nerve root impairment
affecting the lower extremity. Table 15-18 provides a maximum of 5 percent impairment for
sensory loss (pain) and a maximum of 37 percent impairment for motor loss (strength) of the L5
nerve root. Dr. Berman rated impairment due to loss utilizing Table 15-15, page 424, to rate
appellant’s pain as Grade 4, which allows a 25 percent deficit. He multiplied the 25 percent
deficit by the 5 percent maximum allowed for pain at the L5 nerve root to find 1.25 percent
impairment, which he rounded down to 1 percent. Dr. Berman rated impairment for loss of
strength utilizing Table 15-16, page 424, to rate appellant’s muscle weakness as Grade 4, for
which a 25 percent deficit is allowed. He multiplied the 25 percent deficit by the 37 percent
maximum allowed for weakness at the L5 nerve root to find 9.25 percent impairment, which was
rounded down to 9 percent. Dr. Berman applied the Combined Values Chart to rate total
impairment to appellant’s right leg at 10 percent. He stated that he disagreed with the
impairment allowed for sexual dysfunction under Chapter 13 as there was no medical opinion
from an urologist addressing the issue. Moreover, as Dr. Jacob had identified the L5 nerve root
as the only nerve involved, the anatomic findings did not justify a schedule award for sexual
dysfunction. Dr. Berman concluded that appellant had 10 percent impairment to the right lower
extremity, advising that maximum medical improvement was reached as of the May 8, 2006
evaluation by Dr. Jacob.
On September 19, 2006 the Office granted appellant a schedule award for 10 percent
impairment to his right lower extremity. The period of the award ran for 28.80 weeks from
May 8 to September 2, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act, and its
implementing federal regulations, set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of schedule members or
functions of the body.7 However, the Act does not specify the manner in which the percentage
of impairment shall be determined. For consistent results and to ensure equal justice under the
law for all claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform
standard applicable to all claimants.8
No schedule award is payable for a member, function or organ of the body not specified
under the Act or the implementing regulations.9 Neither the Act nor the regulations provide for a
schedule award for loss of use of the back or to the body as a whole.10 However, the schedule
award provisions of the Act include the extremities and a claimant may be entitled to a schedule

7

See 5 U.S.C. § 8107 and 20 C.F.R. § 10.404.

8

20 C.F.R. § 10.404(a).

9

See Patricia J. Horney, 56 ECAB 256 (2005).

10

See Guiseppe Aversa, 55 ECAB 164 (2003).

3

award for permanent impairment to a lower extremity even though the cause of such impairment
originates in the spine.11
ANALYSIS
The Board finds that appellant has no more than 10 percent impairment to his right lower
extremity, for which he received a schedule award.
The medical evidence of record consists of the May 8, 2006 report of Dr. Jacob, who
rated appellant’s impairment as 16 percent to the whole person. The Board notes that the
impairment rating provided by Dr. Jacob is of diminished probative value because it departs
from the A.M.A., Guides in several respects.
The whole person impairment rating found by the physician is not consistent with the
rating of impairment for a specific body member as listed under section 8107 of the Act.
Dr. Jacob described impairment to appellant’s right leg due to residuals associated with his
accepted low back condition. As noted, a schedule award is not payable for loss of use of the
spine or for impairment of the whole person.12 Section 8107(c)(2) provides that, for total loss of
use of a leg, 288 weeks of compensation is payable under a schedule award.13 The impairment
rating by Dr. Jacob, while first addressing strength and sensory loss to the right lower extremity,
was ultimately converted to 16 percent “whole person” impairment.14 This was error on the part
of the examining physician. Dr. Jacob also departed from the A.M.A., Guides by including three
percent whole man impairment with reference to Chapter 18, page 573. He did not give
recognition to the caveat found at Chapter 18.3b, page 571, that medical examiners should not
use this chapter to rate pain-related impairment for any condition that can be adequately rated on
the basis of the body and organ impairment rating systems provided in the other chapters of the
A.M.A., Guides. Having provided a sensory (pain) rating for the right lower extremity prior to
converting the impairment to a whole man rating, Dr. Jacob gave no recognition to the fact that
he was essentially rating sensory loss (pain) a second time. His medical report did not give any
explanation for doing so. Finally, Dr. Jacob’s impairment rating included a whole person
estimate for impairment of sexual dysfunction under Chapter 13, Table 13-21. The A.M.A.,
Guides note that spinal cord injuries may result in sexual dysfunction. In applying Table 13-21,
however, the examining physician is advised under Chapter 13.7d to address certain criteria as
outlined in Chapter 7, The Urinary and Reproductive System, in making an impairment rating.15
Dr. Jacob did not provide any narrative discussion of the factors that went into making his rating
11

See Vanessa Young, 55 ECAB 575 (2004).

12

The Act provides at section 8101(20) that the brain, heart and back are excluded under the term “organ.”
5 U.S.C. § 8101(20). See Jesse Mendoza, 54 ECAB 802 (2003).
13

5 U.S.C. § 8107(c)(2).

14

The Board notes that Dr. Jacob referred to Table 16-13, page 489, in assigning the maximum values for sensory
and motor impairment in this case. However, he identified impairment to the right lower extremity due to deficit
at L5. A.M.A., Guides, Table 16-13 rates impairment to specific cervical and thoracic spinal nerves, not the lumbar
nerve roots.
15

A.M.A., Guides 143-71, Chapter 7.

4

that conforms to the protocols of the A.M.A., Guides.
estimate is of reduced probative value.

For these reasons, his impairment

Dr. Berman, the Office medical consultant, reviewed the findings provided by Dr. Jacob
and noted disagreement with the 16 percent whole man impairment rating. He advised that
reference to Chapter 16 was not appropriate, as the tables cited by Dr. Jacob were applicable to
rating upper extremity impairment and not the lower extremity. Dr. Berman noted that
appellant’s sensory and motor impairments were described by Dr. Jacob as involving the L5
nerve root. He indicated disagreement in making an impairment rating for any sexual
dysfunction based on this anatomic finding, pending any review by a specialist in urology.16 As
the L5 nerve root was the only nerve root involved, he applied Table 15-18, which provides
maximum percentages for impairment of unilateral spinal nerves affecting the lower extremities.
Dr. Berman multiplied the 5 percent maximum impairment for pain by the 25 percent Grade 4
sensory deficit found under Table 15-15, to find impairment of 1.2 percent, which he rounded
down to 1 percent.17 In determining motor loss, Dr. Berman multiplied the 37 percent maximum
impairment for loss of strength by the 25 percent Grade 4 deficit found under Table 15-16, to
find 9.25 percent impairment, which he rounded down to 9 percent. He utilized the Combined
Values Chart to combine the sensory and motor impairments, finding a total 10 percent
impairment to appellant’s right leg.
It is well established that, when the examining physician does not provide an estimate of
impairment conforming to the A.M.A., Guides, the Office may rely on the impairment rating
provided by a medical adviser.18 As Dr. Berman properly explained the 10 percent rating made
in this case, appellant properly received 10 percent of 288 weeks of compensation under the
September 19, 2006 schedule award. There is no evidence of greater impairment.
CONCLUSION
The Board finds that appellant has 10 percent impairment of his right lower extremity, for
which he received a schedule award.

16

Id. at 551, Table 17-8, notes that the genital region is enervated by the L1 and L2 nerve roots.

17

The policy of the Office is to round the calculated percentage of impairment to the nearest whole number. See
Robert E. Cullison, 55 ECAB 570 (2004).
18

See Tommy R. Martin, 56 ECAB 273 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the September 19, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: March 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

